866 F.2d 1416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin Edgar SIZEMORE, Petitioner-Appellant,v.Wade D. BLANKENSHIP, Warden;  Thomas D. Bagwell, AssistantAttorney General, Respondents-Appellees.
No. 88-6762.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 4, 1989.Decided:  Jan. 31, 1989.

Calvin E. Sizemore, appellant pro se.
Thomas D. Bagwell (Office of the Attorney General of Virginia), for appellees.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Calvin Edgar Sizemore seeks to appeal the magistrate's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.*   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Sizemore v. Blankenship, C/A No. 88-356-R (E.D.Va. Aug. 4, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.



*
 The case was decided by a magistrate with consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(2).  Sizemore requested, in both the consent form and the notice of appeal, that the magistrate's decision be appealed to the district court.  The appellees, however, did not agree to the special appeal route;  therefore, this Court has jurisdiction to review the magistrate's order.  28 U.S.C. Sec. 636(c)(3), (4);  Fed.R.Civ.P. 73(c) and advisory committee's notes